DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/31/2018 and 01/04/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a methods for configuring a POS terminal via electronic communication with an operator device; associating, authorizing and then configuring POS terminals. The method steps include identifying an operator, authorizing the operator and then allowing the operator to change the configuration of a POS terminal. The steps, including the new amended limitations, are all related to ways in which the operator device interacts with a POS terminal, which specifically manages a human’s interaction, and therefore is a certain method of organizing human activity

-identifying, at the POS terminal, whether the POS terminal is bound to the operator device using an operator identifier
-determining, at the POS terminal, the operator identifier was given by the trustworthy certification body, an authorized operator device was identified, and a digital certificate was not manipulated during electronic transfer to the POS terminal
-extracting, at the POS terminal, operator identifier form a digital certificate of a signing device and permanently sorting in an integrity-protected-non-volatile memory
-the POS terminal extracts operator identifier from digital certificates of the operator device for introducing cryptographic keys
-rejecting the configuration in an instance when the operator identifier corresponds to another or a plurality of operator devices, where the POS terminal only permits a change by the operator device associated
-the POS terminal accepts the cryptographic keys which are authorized by the device, upon authorization the operator device introduces cryptographic keys, encrypted using public key and are signed using private key, and are used as an authorization check are not integrated into a practical application. The electronic elements include the POS terminal, operator device and a non-volatile memory to store instructions. The steps, which include identification, determination, extracting, and rejecting or accepting cryptographic keys are described throughout the independent claim include the 
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the abstract idea since the steps are the abstract idea of configuring a POS terminal, and they do not add more to the electronic elements presented; a POS terminal, operator device and memory, to change them in any particular way. The configuration of POS terminal is about information being stored on a POS terminal, and who is allowed to perform that configuration, and does not provide more to the POS terminal than application of the concept on that terminal. 
Dependent claims 2, 3, 5-7, 11, 13, 18-24, and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The dependent claims continue to describe a way in which an operator device interacts with a POS terminal, which continues to be a way in which the interactions is managed and therefore is a method of organizing human activity and do not add any additional elements that are not additional methods of organizing human activity by adding steps for a user to interact with the POS terminal.
Dependent claims 8 and 10 add a payment means to the POS terminal. The payment means are another application presented on the POS terminal. The payment 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-8, 10, 11, 13 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0317833 A1 Smith et al. in view of NZ 585446 A Gill et al. 

Regarding claim 1, Smith teaches a method comprises the steps of:  
Identifying, at the terminal whether the terminal is already bound to the operator device, by checking whether an operator identifier corresponding to one of a plurality of operators has already been introduced to the terminal (Smith Para. [0059-0060] a digital ledger is present, that records operators access to the system, and determines if they have had previous access), the (Smith Para. [0040] devices and system may be adapted to use a secure authentication of operators; this would mean the terminals are already produced, and that the authentication may be installed before use of the terminal); 
determining, at the terminal, whether a chain of trust from a digital certificate which contains the operator identifier for identification of the operator device up to a trust anchor is complete (Smith Para. [0070] the operator may input their information, and then use the keys to verify the operator is able to attain this desired request), wherein a complete certificate chain up to the trust anchor is provided to the terminal at a time of the introduction of the operator identifier, such that the terminal ensures that (i) the operator identifier was given by the trustworthy certification body, (ii) an authorized operator device was identified, and (iii) the digital certificate was not manipulated during electronic transfer to the terminal (Smith Para. [0077] verification process of keys; attestation protocol is able to assign a user specific keys to an operator); 
extracting, at the terminal, the operator identifier from a digital certificate of a signing device for signing applications and permanently storing the operator identifier it in an integrity-protected-non-volatile memory so that the terminal is bound to the operator device, wherein the operator identifier is stored as an expansion in a digital certificate which is signed by the certification body, such  (Smith Para. [0071] creating a hash key to associate with an operator, and using that information to verify the operator, and this information may be stored for future extraction), and an authorization of the operator device is established by the terminal, wherein after successful authorization of the at operator device (Smith Para. [0077] verification process of keys; attestation protocol is able to assign a user specific keys to an operator); 
wherein during an asymmetrical cryptography for transferring cryptographic keys from an operator device that distributes cryptographic keys from which cryptographic keys and a 2corresponding digital certificate of the operator device for introducing cryptographic keys are transmitted to the terminal, the terminal extracts the operator identifier from the digital certificate of the operator device for introducing cryptographic keys, and further checks whether the operator identifier corresponds to the previously introduced operator identifier (Smith Para. [0054] asymmetric key cryptography used to allow access to only operators using their specific secret key); 
wherein the identifying step further comprises rejecting in an instance in which the operator identifier corresponds to another of the plurality of operator devices, wherein the terminal only permits a change by the operator device that the terminal is associated (Smith Para. [0150] if the individuals action are unauthorized, the action is halted); and 
(Smith Para. [0077] verification process of keys; attestation protocol is able to assign a user specific keys to an operator; Para. [0086] the trusted keys are further verified using signatures and other information associated with the operator). 
Smith fails to explicitly disclose the terminal being a POS terminal, a method of configuring or changing a configuration of a POS terminal of an operator, wherein the configuration or the change of the configuration comprises the steps of; the POS terminal performs the configuration or the change of the configuration; rejecting the configuration of the change of the configuration wherein the POS terminal only permits a change of a configurable property. 
Gill is in the field of authorization (Gill Pg. 12, Lns. 32-36, The long process differs from others in the field in that it uses strong mutual authentication of parties at all stages. The file received from POS terminal suppliers (the Key Data File) is signed with a public/private key pair and then not only does the PED device authenticate itself to the computer system 2, but the terminal verifies that the computer system 2 is the authorized source for the master key) and teaches the terminal being a POS terminal (Gill Pg. 2, Lns. 31-33, In one aspect the present invention may be said to consist in a method of reconfiguring a POS terminal comprising: receiving at a computer system configuration data indicating operating configuration of a POS terminal), a method of configuring or changing a configuration of a POS terminal of an operator, wherein the configuration or the change of the configuration comprises the steps of; the POS terminal performs the configuration or the change of the configuration; rejecting the configuration of the change of the configuration wherein the POS terminal only permits a change of a configurable property (Gill Pg. 2, Lns 31-Pg. 3, Ln. 2, configuration of a POS terminal, and when there is not a match the configuration originally suggested in rejected). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Smith with the POS terminal of Gill. The motivation for doing so would be to increase security in a field where private financial information is exchanged (Gill, Pg. 2, Lns. 24-26, increased security in relation to POS terminals).

Regarding claim 2, modified Smith teaches the method of claim 1, characterized in that the at least one operator initializes a POS terminal which is uninitialized by a producer of the POS terminal (Smith Para. [0040] devices and system may be adapted to use a secure authentication of operators; this would mean the terminals are already produced, and that the authentication may be installed before use of the terminal).

Regarding claim 3, modified Smith teaches the method of claim 1, wherein the operator identifier is introduced by the operator device (Smith Para. [0040] devices and system may be adapted to use a secure authentication of operators; operators submit for verification and use of the terminal).

Regarding claim 5, modified Smith teaches the method of claim 1, wherein the POS terminal verifies cryptographically with which operator device the POS terminal is associated (Smith Para. [0054] asymmetric key cryptography used to allow access to only operators using their specific secret key).

Regarding claim 6, modified Smith teaches the method of claim 5, wherein the data element, which is stored in the POS terminal, is used as the operator identifier (Smith Para. [0071] creating a hash key to associate with an operator, and using that information to verify the operator, and this information may be stored for future extraction).

Regarding claim 7, modified Smith teaches the method of claim 1, wherein different operator devices use a different data element in the POS terminal (Smith Para. [0086] the verifier is provided a unique code to specify the user).

Regarding claim 8, modified Smith teaches the method of claim 1. Smith fails to explicitly disclose wherein a payment application is configured during the configuration. Gill teaches wherein a payment application is configured during the configuration (Gill Pg. 11, Lns. 16-30, payment machine incorporated with authentication and verification). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Smith with the payment application of Gill. The motivation for doing so would to increase security in a field where private financial information is exchanged (Gill, Pg. 2, Lns. 24-26, increased security in relation to POS terminals).

Regarding claim 10, modified Smith teaches the method of claim 1, wherein the payment application is signed using a private key (Smith Para. [0077] verification process of keys; attestation protocol is able to assign a user specific keys to an operator).
 
Regarding claim 11, modified Smith teaches the method of claim 1, wherein a public key is known to the terminal, and a right is granted using this public key the terminal, and the terminal carries out a check of the authorization before the introduction of the application, and/or a manipulation of the application is checked by the terminal (Smith Para. [0070] the operator may input their information, and then use the keys to verify the operator is able to attain this desired request). Smith fails to explicitly disclose the request being the introducing applications into the POS terminal. Gill teaches the method characterized in that introducing applications into the POS terminal (Gill Pg. 12, Lns. 32-36, the authorization has a public and private key, comparison and authenticate). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Smith with the application of Gill. The motivation for doing so would be to increase security in a field where private financial information is exchanged (Gill, Pg. 2, Lns. 24-26, increased security in relation to POS terminals).

Regarding claim 13, modified Smith teaches the method of claim 1, wherein cryptographic keys are introduced from a central body into the POS terminal (Smith Para. [0054] asymmetric key cryptography used to allow access to only operators using their specific secret key). 

Regarding claim 26, modified Smith teaches the method of claim 1, wherein to verify an operator device association of a POS terminal, a random number is generated and transmitted to the POS terminal, and the POS terminal forms a tuple from random number and operator identifier and signs the tuple using the private key, wherein the POS terminal responds with the operator identifier, the signature, and the digital certificate, and subsequently the digital certificate is checked, subsequently the tuple of random number and operator feature is (Smith Para. [0065] the nonce may be a random number generated; Para. [0067] the user may comprise a certification to verify the user; Para. [0077] verification process of keys; attestation protocol is able to assign a user specific keys to an operator). 











Claims 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0317833 A1 Smith et al. in view of NZ 585446 A Gill et al and further in view of US 2009/0125996 A1 Guccione et al..

Regarding claim 18, modified Smith teaches the method of claim 1. Smith fails to explicitly disclose wherein runtime parameters are configured during the configuration. Guccione teaches wherein runtime parameters are configured during the configuration (Guccione Para. [0056] In a preparatory phase (not shown) the MTP 200 has executed a certified initial startup procedure and has loaded a specific trusted software layer of the OS and its trusted units; Para. [0105] Before the procedure of FIG. 8 begins, it is assumed the MTP 200 has performed an initial startup process and loaded the trusted operating system and trusted services. This procedure in particular includes the instantiation of the services vSIM-CORE and vSIM-MGMT. The trustworthiness of the platform is checked so that the installed hardware and running software are in a trusted state and configuration. The MTP is able to report and certify this state when queried by an authorized entity). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Smith with the runtime parameters of Guccione. The motivation for doing so would be to open and run the desired parameters needed for the actions being performed, the parameters which are trusted operating systems and services ready for upload (Guccione Para. [0105]).

Regarding claim 19, modified Smith teaches the method of claim 18. Smith fails to explicitly disclose wherein changes of the runtime parameters for the configuration of the POS terminal only take place after successful authorization by a terminal management system. Guccione teaches wherein changes of the runtime parameters for the configuration of the POS terminal only take place after successful authorization by a terminal management system (Guccione Para. [0056] In a preparatory phase (not shown) the MTP 200 has executed a certified initial startup procedure and has loaded a specific trusted software layer of the OS and its trusted units; Para. [0105] Before the procedure of FIG. 8 begins, it is assumed the MTP 200 has performed an initial startup process and loaded the trusted operating system and trusted services. This procedure in particular includes the instantiation of the services vSIM-CORE and vSIM-MGMT. The trustworthiness of the platform is checked so that the installed hardware and running software are in a trusted state and configuration. The MTP is able to report and certify this state when queried by an authorized entity). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Smith with the runtime parameter authorization of Guccione. The motivation for doing so would be to open and run the desired parameters needed for the actions being performed, the parameters which are trusted operating systems and services ready for upload (Guccione Para. [0105]).

Regarding claim 20, modified Smith teaches the method of claim 1. Smith fails to explicitly disclose wherein a terminal management system communicates with the POS terminal via a direct communication connection, and the terminal management system establishes an encrypted communication connection to the POS terminal, and the terminal management system authenticates itself with respect to the POS terminal by means of an asymmetrical key pair and a corresponding digital certificate, and the POS terminal carries out an authorization check, and after positive check, a change of runtime parameters is carried out. Guccione teaches wherein a terminal management system communicates with the POS terminal via a direct communication connection, and the terminal management system establishes an encrypted communication connection to the POS terminal, and the terminal management system authenticates itself with respect to the POS terminal by means of an asymmetrical key pair and a corresponding digital certificate, and the POS terminal carries out an authorization check, and after positive check, a change of runtime parameters is carried out (Guccione Para. [0064] vSIM-MGMT then generates an asymmetrical signature key pair K-U and generates a corresponding certificate which includes all of the user's relevant information (REGDATA-U, the public portion of K-U), at 552. The service vSIM-MGMT then transmits the certificate CERT-U and an attestation, signed by the private portion of K-U, to the service vSIM-ECORE, at 554. Within the scope of a trusted environment it is assumed that a secure link is established between the vSIM-MGMT and vSIM-CORE; the claim limitation discusses the process of how asymmetric cryptography is performed). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Smith with the asymmetric cryptogaphy of Guccione. The motivation for doing so would be to use a more dynamic security measure, which creates a more secure software solution (Guccione Para. [0005] Accordingly, a more dynamic and concurrently secure software based solution to the SIM function is needed).

Regarding claim 21, modified Smith teaches the method of claim 1. Smith fails to explicitly disclose wherein a terminal management system communicates with the POS terminal without a direct communication connection, and changes of runtime parameters are carried out using signed data packets and a subsequent authorization check. Guccione teaches wherein a terminal management system communicates with the POS terminal without a direct communication connection, and changes of runtime parameters are carried out using signed data packets and a subsequent authorization check (Guccione Para. [0056] In a preparatory phase (not shown) the MTP 200 has executed a certified initial startup procedure and has loaded a specific trusted software layer of the OS and its trusted units; Para. [0105] Before the procedure of FIG. 8 begins, it is assumed the MTP 200 has performed an initial startup process and loaded the trusted operating system and trusted services. This procedure in particular includes the instantiation of the services vSIM-CORE and vSIM-MGMT. The trustworthiness of the platform is checked so that the installed hardware and running software are in a trusted state and configuration. The MTP is able to report and certify this state when queried by an authorized entity). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Smith with the runtime parameter authorization of Guccione. The motivation for doing so would be to open and run the desired parameters needed for the actions being performed, the parameters which are trusted operating systems and services ready for upload (Guccione Para. [0105]).

Claims 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0317833 A1 Smith et al. in view of NZ 585446 A Gill et al and further in view of US 6,490,367 B1 Carlsson et al.

Regarding claim 22, modified Smith teaches the method of claim 1. Smith fails to explicitly disclose wherein to activate optional functions of the POS terminal, a license for activation is granted by using a producer device to activate the (Carlsson Abstract, A system for administering certificates involves the generation, distribution and recall of certificates for public key systems. The generation comprises generating encryption keys and personalizing smart cards) and teaches wherein to activate optional functions of the POS terminal, a license for activation is granted by using a producer device to activate the optional functions on the POS terminal (Carlsson Col. 5, Lns. 11-19, Starting from the requirements for local verification of the certified person's identity and role and for simple administration, and from the security requirements, the architectural requirements can be summarized as follows: Distributed function: it will be possible for a certificate to be requisitioned and briefly personalized at the lowest possible organizational level, and preferably where this certificate is later to be used. A basic consideration is that personal recognition is best at local level). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Smith with the license/certificate of Carlsson. The motivation for doing so would be to give the administrator authority to send a unique identity to each system to ensure a secure transaction (Carlsson Col. 5, Lns. 41-52, The CA central unit represents the central part of the system where CA keys are stored and where verification and signing of the finished certificate take place. A CA central unit will manage to administer one or more CA terminals. A CA central unit can itself accommodate one or more CA identities (i.e. one or more private CA keys). A CA central unit has a system-unique identity. The CA terminal is the unit where an authorized CA administrator makes a request for a certificate. The CA administrator signs this request and sends it to the central unit. A CA terminal has a system-unique identity and is certified by each CA it serves).

Regarding claim 23, modified Smith teaches the method of claim 22. Smith fails to explicitly disclose wherein the activation takes place in the form of license keys. Carlsson teaches wherein the activation takes place in the form of license keys (Carlsson Col. 5, Lns. 11-19, Starting from the requirements for local verification of the certified person's identity and role and for simple administration, and from the security requirements, the architectural requirements can be summarized as follows: Distributed function: it will be possible for a certificate to be requisitioned and briefly personalized at the lowest possible organizational level, and preferably where this certificate is later to be used. A basic consideration is that personal recognition is best at local level). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Smith with the license/certificate of Carlsson. The motivation for doing so would be to give the administrator authority to send a unique identity to each system to ensure a secure transaction (Carlsson Col. 5, Lns. 41-52, The CA central unit represents the central part of the system where CA keys are stored and where verification and signing of the finished certificate take place. A CA central unit will manage to administer one or more CA terminals. A CA central unit can itself accommodate one or more CA identities (i.e. one or more private CA keys). A CA central unit has a system-unique identity. The CA terminal is the unit where an authorized CA administrator makes a request for a certificate. The CA administrator signs this request and sends it to the central unit. A CA terminal has a system-unique identity and is certified by each CA it serves).

Regarding claim 24, modified Smith teaches the method of claim 1. Smith fails to explicitly disclose wherein a hardware topology is configured during the configuration. Carlsson teaches wherein a hardware topology is configured during the configuration (Carlsson Col. 15, Lns. 33-46, Physical and logical administration will be possible during the use of the centre, but it will not be possible for the base components to be altered. After a CA centre's death, components can be reused or the whole centre can be destroyed. In order to achieve this (to have a strong protection at the same time as some administration may be permitted), it is possible to have the CA consist of two parts. One part which contains the hardware and the programs (base components) which are needed for the centre to be able to execute its tasks, and one part which makes it possible physically to administer the centre during operation. The part with base components is given a physical protection which in principle makes it impossible to open the part without it being destroyed (becomes unusable)). It would have been obvious to one of  (Carlsson Col. 15, Lns. 44-46, The part with base components is given a physical protection which in principle makes it impossible to open the part without it being destroyed (becomes unusable)).

Response to Arguments
Applicant's arguments filed 09/20/2021 have been fully considered but they are not persuasive. 
Regarding 101, Applicant point to the POS terminal, and that data records are transmitted digitally and a change to the configuration of the POS terminal is performed remotely. The POS terminal verifies the chain of trust, permanently binds the POS terminal with a particular operator device, and may perform or reject the configuration. Applicant further states that no human interaction is needed to perform these functions. Examiner does agree that the POS terminal is an electronic device. All of the steps described by the Applicant, all performed remotely and not by a human, does not deter from the fact that the steps are actions taken to perform a business practice. The act of performing steps in a business are considered an abstract idea, and the claim must integrate that idea into a practical application, or provide significantly more. The POS terminal is being used to apply the abstract idea. The fact that the steps are all performed remotely does not show any integration, but mere application. Integration needs to show how those steps performed on the POS terminal inherently change the 
Next, Applicant discusses the process of linking the operator identifier with the POS terminal, and how in standard business practices the POS terminal is normally linked during the manufacturing process. Applicant notes that the instant claims, allow for the POS system to be delivered, and when on site may have a one-time, irreversible code applied, and linked to an operator device. Additionally, the “numerous” ways to authenticate. Examiner would note that quantity does not make something “significantly more” to overcome 101 rejections. The already known method of authentication during manufacturing, being able to be accomplished off site and remotely, does not change the actual step of authentication, since the location, or time at which authentication occurs does not provide practical application, or significantly more than the abstract idea.  Therefore, the 101 rejection is maintained. 

Regarding 103, Applicant specifically focuses on independent claim 1 limitations 
-"checking whether an operator identifier corresponding to one of a plurality of operator devices has already been introduced to the POS terminal, the operator identifier for identification of the operator device being introduced into the POS terminal after the production and up to commissioning the POS terminal into service" and 
-"wherein a complete certificate chain up to the trust anchor is provided to the P0S terminal at a time of the introduction of the operator identifier, such that the P0S terminal ensures that (i) the operator identifier was given by the trustworthy certification 
Applicant believes Smith does not disclose 
binding the operator and POS terminal, and fails to provide exclusive access to the first operator access and specifically does not teach “identifying, at the terminal, whether the terminal is already bound to the operator device, by checking whether an operator identifier corresponding to one of a plurality of operator devices has already been introduced to the terminal”; Examiner would distinguish that the claim does not provide any language that indicates the binding is irreversible. Smith also discloses throughout Para. [0059-0060] as discussed, that the online ledger is able to link two accounts, and those links are determined using cryptographic keys. The ledger is able to teach a link between two parties. 
The time period in which the operator is bound to the POS terminal, specifically "the operator identifier for identification of the operator device being introduced into the POS terminal after the production and up to commissioning the POS terminal into service." ; Examiner notes Smith Para. [0040] in which the operator is able to adjust the terminal, and therefore the machine is already produced, and the link is created post production.
Essentially describes chain of trust as being a “public key infrastructure” and specifically, "determining, at the POS terminal, whether a chain of trust from a digital certificate which contains the operator identifier for identification of the operator device up to a trust anchor is complete."; Examiner points 
Procedures of a PKI used to verify the integrity of the certificate, specifically "wherein a complete certificate chain up to the trust anchor is provided to the POS terminal at a time of the introduction of the operator identifier, such that the POS terminal ensures that (i) the operator identifier was given by the trustworthy certification body, (ii) an authorized operator device was identified, and (iii) the digital certificate was not manipulated during electronic transfer to the P0S terminal"; Examiner continues to use Para. [0070] and Para. [0077], which is able to teach using an operator key to gain access, and includes an attestation process to confirm that the operator is able to have access to the specific account, and therefore establishes a chain of trust.
Application insertion, operator identifier is extracted from a certificate and bound, and Applicant continues to state Smith does not teach binding an operator, specifically "extracting, at the POS terminal, the operator identifier from a digital certificate of a signing device for signing applications and permanently storing the operator identifier in an integrity-protected-non-volatile memory so that the POS terminal is bound to the operator device, wherein the operator identifier is stored as an expansion in a digital certificate which is signed by the certification body, such that the POS terminal is associated with the authorized operator device, the operator identifier 
The claimed invention, during insertion of cryptographic keys, are verified by the operator device, specifically "wherein during an asymmetrical cryptography for transferring cryptographic keys from an operator device that distributes cryptographic keys from which cryptographic keys and a corresponding digital certificate of the operator device for introducing cryptographic keys are transmitted to the P0S terminal, the P0S terminal extracts the operator identifier from the digital certificate of the operator device for introducing cryptographic keys, and further checks whether the operator identifier corresponds to the previously introduced operator identifier."; Examiner cited to Para. [0054] in which asymmetric key cryptography is used to allow access to specific users, and those operators are distinct to specific accounts found in the ledger.
Applicant again mentions that the operator device is not exclusively bound to a ledger, and that the terminal rejects changes from operators other than than the operator who is linked and cites claim language "wherein the identifying step further comprises rejecting the configuration or the change of the configuration in an instance in which the operator identifier corresponds to another of the plurality of operator devices, wherein the POS terminal only permits a change of a configurable property by the operator device that the POS terminal is associated."; Examiner will also continue to refer back to 
Applicant claims the use of cryptographic keys are inserted into the terminal according the specific language of "wherein the POS terminal only accepts cryptographic keys which are authorized by the device for introducing cryptographic keys of the operator device and, upon authorization of the operator device, the operator device introduces the cryptographic keys into the POS terminal, wherein the cryptographic keys are encrypted using the public key of the POS terminal and are signed using a private key, and the cryptographic keys are decrypted by the POS terminal after the introduction into the POS terminal, which has a corresponding private key, and an authorization check is performed by using the public key, which the operator device has introduced via the corresponding digital certificate of the operator device for introducing cryptographic keys."; Examiner cites to Smith Para. [0077] to teach a verification process, and further Parra. [0086] that is able to teach additional verification processes including signatures and other information associated with the operator. “Introducing the cryptographic keys into the POS terminal” does not limit the insertion into physically inserting a key, but could implicate inserting a key code using a keyboard, a signature on a keypad, etc. could be other ways in which operators are verified. 

Next, Applicant discuses dependent claims 18-24 and 26, as not teaching the claim limitations discussed above in claim 1, and that the additional art does not teach those limitations. Examiner notes that the additional art is not intended to teach the above limitations, but to teach the limitations not found in Smith as discussed on the previous office action. Applicant has therefore not presented reasoning why dependent claims 18-21 and 26 are to overcome the 103 rejection, and therefore it is maintained. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0371031 A1 Ueno et al. teaches changing configurations of a virtual system (Para. [0026]).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501. The examiner can normally be reached M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/J.E.S./Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687